 



Exhibit 10.1
STATE NATIONAL BANCSHARES, INC.
August 4, 2006
Mr. Eddie Schulz
5412 76th Street
Lubbock, Texas 79424
Re: Retention Incentive Award & Non-Competition Agreement
Dear Mr. Schulz:
          As you know, on June 12, 2006, State National Bancshares, Inc. (the
“Company”) entered into an Agreement and Plan of Merger By and Between Banco
Bilbao Vizcaya Argentaria, S.A. and the Company (the “Merger Agreement”) whereby
a subsidiary of Banco Bilbao will be merged with and into the Company (the
“Merger”).
          We are pleased to inform you that you have been selected to
participate in the Company’s executive retention and severance protection
program, subject to the terms and conditions set forth below. Pursuant to the
program, you will have an opportunity to earn either a retention bonus
(“Retention Incentive”) or a Severance Payment (“Severance Payment”), as
described below.
          You acknowledge that you have had and will continue to have a
prominent role in the Company in and the development of goodwill of the Company
and its subsidiaries, and that you have established and developed and will
continue to establish and develop relations and contacts with the principal
customers and suppliers of the Company and its subsidiaries in Texas and New
Mexico, all of which constitute valuable goodwill of, and could be used by you
to complete fairly with, the Company and its affiliates. Furthermore, in the
course of your employment with the Company, you have obtained and will continue
to obtain confidential and proprietary information and trade secrets concerning
the business and operations of the Company and its affiliates that could be used
to complete unfairly with the Company and its affiliates. Accordingly, you agree
to comply with the covenants relating to non-competition, non-solicitation and
non-disclosure contained in this letter agreement.
RETENTION INCENTIVE AWARD OR SEVERANCE PAYMENTS ON A TERMINATION WITHOUT CAUSE
          Retention Incentive. In consideration of your continued employment
with the Company and your execution and compliance with the non-competition,
non-solicitation and non-disclosure restrictions below, you are eligible to
receive a Retention Incentive payment equal to $75,000. In all cases, payment of
the Retention Payments will be subject to your continued employment with the
Company until the one-year anniversary of the closing of the Merger. Provided
you remain so employed, your Retention Incentive payment will be made to you in
one lump sum as soon as reasonably practicable following the one year
anniversary of the closing. In the event of your employment with the Company
terminates for any reason prior to the one year anniversary of the Merger, you
will not be entitled to payment of any portion of the Retention Incentive.
          Severance Payment. In the event that your employment with the Company
is terminated by the Company without Cause (as defined below) prior to the first
anniversary of the closing of the Merger, you will be entitled to receive a
Severance Payment in lieu of the Retention Incentive Payment equal to $75,000.
Payment of the Severance Payment will be

1



--------------------------------------------------------------------------------



 



made in one lump sum within 30 days following your termination of employment.
Such Severance Payment shall replace and supersede in its entirety any other
severance plans, policies or programs maintained by the Company. In the event of
your termination for any reason at any time after the one year period following
the closing of the merger by the Company without Cause, you will not be entitled
to any severance or other payment or benefit under this letter agreement.
NON-COMPETITION, NON-SOLICITATION & NON-DISCLOSURE RESTRICTIONS
          During the period of your employment with the Company (the
“Restriction Period”), you shall not, directly or indirectly, for your own
account or for the account of any other person, firm or entity:
(i) become employed by, engage in business with, serve as an agent or consultant
to, or become a partner, member, principal or stockholder (other than a holder
of less than 5% of the outstanding voting shares of any publicly held company)
of, any person, firm or entity that competes or has a reasonable potential for
competing with any part of the business of the Company or any of its
subsidiaries, anywhere in Texas or New Mexico where the Company or any of its
subsidiaries conducts business during your employment with the Company;
(ii) solicit for employment, employ or otherwise interfere with the relationship
of the Company or any of its affiliates with any person who is or was employed
by or otherwise engaged to perform services for the Company or any of its
affiliates at any time during which you are employed by the Company; and
(iii) solicit or otherwise attempt to establish any business relationship of a
nature that is competitive with the business or relationship of the Company or
any of its affiliates with any person, firm or entity which is or was a
customer, client or distributor of the Company or any of its affiliates at any
time during which you are employed by the Company, other than any such
solicitation on behalf of the Company or any of its affiliates during your
employment with the Company.
          Unauthorized Disclosure. During the Restriction Period and following
the term of this Agreement, except where required by law, statute, regulation or
rule of any governmental body or agency, or pursuant to a subpoena or court
order, you shall not, directly or indirectly, for your own account or for the
account of any other person, firm or entity, use or disclose any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, management
organization information (including but not limited to data and other
information relating to members of the Board or the Board of Directors of any of
the Company’s affiliates or to management of the Company or any of its
affiliates), operating policies or manuals, business plans, financial records,
packaging design or other financial, commercial, business or technical
information (a) relating to the Company or any of its affiliates or (b) that the
Company or any of its affiliates may receive belonging to suppliers, customers
or others who do business with the Company or any of its affiliates
(collectively, “Confidential Information”) to any third person unless such
Confidential Information has been previously disclosed to the public or is in
the public domain (other than by reason of your breach of this paragraph).

2



--------------------------------------------------------------------------------



 



          For purposes of this letter agreement, the term “Cause” means any one
or more of the following conduct by you: (i) dishonesty, fraud, gross negligence
in the performance of your duties hereunder or engaging in willful misconduct
(ii) willful and continued failure to perform your duties assigned to you
(iii) the commission of a felony or any crime involving moral turpitude, or (iv)
any breach by you of any of the restrictive covenants in this or any other
agreement between the you and the Company; provided that (x) the Company shall
have delivered written notice to you of the Company’s intention to terminate
your employment for Cause, which notice specifies the circumstances claimed to
give rise to the Company’s right to terminate your employment for Cause, and you
shall have failed to cure such circumstances (if such circumstances are
reasonably susceptible to cure) to the reasonable satisfaction of the Company
within 10 days of the date of such notice and (y) the Company delivers a notice
of termination of employment to you within 10 days following your failure to
cure such circumstances within the time period specified above.
* * * * * * * * * *
          Your employment pursuant to this letter agreement is not a guarantee
of employment. The Company may terminate your employment with or without cause
and at any time. You are an at-will employee of the Company.
          This letter agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior arrangements relating to
such subject matter are merged herein and superseded hereby.
          This letter agreement shall be binding on and inure to the benefit of
the Company and its successors and permitted assigns. This letter agreement
shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives.
          This letter agreement shall be governed by and construed in accordance
with the laws of the State of Texas without reference to principles of conflicts
of laws which would require the application of the laws of another jurisdiction.
          If you are in agreement with the foregoing, please sign the enclosed
copy of this letter agreement indicated below and return a signed copy to Tom
Nichols, at 4500 Mercantile Plaza, Suite 300, Fort Worth, Texas 76160 within
10 days of your receipt of this letter agreement. This letter agreement shall
become effective upon receipt by the Company of the executed copy of this letter
agreement.

            STATE NATIONAL BANCSHARES, INC.
      By:   /s/ Tom Nichols         Tom Nichols        Chairman & CEO     

Accepted and agreed this
17th day of August, 2006
/s/ Eddie Schulz
 
Mr. Eddie Schulz
5412 7th Street
Lubbock, Texas 79424

3



--------------------------------------------------------------------------------



 



STATE NATIONAL BANCSHARES, INC.
August 8, 2006
Re: Amendment of the Retention Incentive Award & Non-Competition Agreement
To Whom It May Concern:
     You are receiving this letter (the “Letter”) because you have been selected
to participate in State National Bancshares’ (the “Company”) executive retention
and severance protection program, the terms and conditions of which are set
forth in the Retention Incentive Award & Non-Competition Agreement (the
“Agreement”), dated August 4, 2006, of which you acknowledge you are in receipt.
This Letter amends the definition of “Cause” under the Agreement.
     The paragraph beginning “For purposes of this letter agreement, the term
“Cause” means any one or more of the following conduct...” is hereby amended by
inserting the following at the end of the first sentence of that paragraph:
“Notwithstanding the foregoing, the following shall not constitute “Cause”:
(i) your failure to accept a Company-requested relocation of your principal
place of business to more than 50 miles from your current place of place of
business, or (ii) your failure to accept a substantial and significant
diminution in compensation, job title or position from your current
compensation, job title or position.”
Accordingly, if your employment is terminated by the Company prior to the one
year anniversary of the closing of the Merger (as defined in the Agreement)
pursuant to (i) or (ii) as stated above, you will be entitled to the Severance
Payment specified in the Agreement.
This Letter, together with the Agreement, shall contain the entire understanding
of the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Agreement.
* * * * * * * * * *

            STATE NATIONAL BANCSHARES, INC.
      By:   /s/ Tom Nichols         Name:   Tom Nichols        Title:   Chairman
& CEO     

